      Case 1:19-cv-00038-AW-GRJ Document 92 Filed 04/02/20 Page 1 of 13



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF FLORIDA

                                   Case 1:19-cv-00038-AW-GRJ

CAPAL BEASLEY,

               Plaintiff,

v.

CENTRAL FLORIDA CONTRACTORS SERVICES, INC.,
and, BOBBY J. POWELL, JR., an individual,

            Defendants.
________________________________________________/

     PLAINTIFF’S MOTION FOR ADVERSE INFERENCE JURY INSTRUCTION

       The Plaintiff, CAPAL BEASLEY, by and through undersigned counsel, files this Motion

for Adverse Inference Jury Instruction and states as follows:

       A. Summary of Argument

       The Defendants destroyed crucial records which they had a statutory duty to keep under

the FLSA—namely, invoices (a/k/a/ “job slips” or “job tickets”) of concrete pouring jobs

performed by Plaintiff—all of which showed his work hours/arrival/departure, and the kind of

work being performed.        Adding insult to injury, even after Defendants received Plaintiff

counsel’s February 25, 2019 FLSA demand letter (ECF 65-11), they continued discarding

Plaintiff’s job invoices, ultimately, destroying them all.

       Those documents were important because Defendants argue Plaintiff’s termination on

September 14, 2018 (“Termination I”) was done for a legitimate business reason; namely, that

Plaintiff was a time thief who overinflated his work hours, and otherwise “milked the clock.”

See Defendants’ Response to Plaintiff’s Motion for Summary Judgment (ECF 53) at pp. 5-6.


                                                  1
         Case 1:19-cv-00038-AW-GRJ Document 92 Filed 04/02/20 Page 2 of 13



Defendants should not be permitted to make such an argument,1 while having destroyed records

showing Plaintiff’s whereabouts, movements, hours, arrival, mileage, and departure from work.

The Court should require that the jury receive an instruction permitting it to draw an adverse

inference from the destruction of the invoices.

          B. Procedural History / Introduction

          The Plaintiff brought this Fair Labor Standards Act, (“FLSA”), claim against his former

employer, CFCS, and its owner/manager, Bobby Powell, Jr, for unpaid overtime and retaliatory

discharge. See Amended Complaint (ECF 25) The Plaintiff alleges the Defendants failed to pay

him overtime wages in violation of 29 U.S.C. §207. Id. Plaintiff further alleges he was fired in

violation of 29 U.S.C. §215, after complaining about the Defendants’ unlawful alteration of his

time/pay records as well as Defendants’ failure to pay him overtime wages. Id.

          On August 27, 2019, after 5.5 months of litigation, CFCS made an Offer of Judgment to

resolve the Plaintiff’s underlying overtime claim (“Count I”). On September 4, 2019, the

Plaintiff accepted the Rule 68 Offer, and filed an Unopposed Motion for Entry of Judgment as to

Count I (“Unpaid Overtime”) (DE 34). On March 10, 2020, the Court Granted that Unopposed

Motion (ECF 34), stating judgment as Count I will be entered at the conclusion of the case. The

only claim remaining is Count II, wherein Plaintiff alleges the Defendants unlawfully retaliated

against him for engaging in FLSA rights protected under 29 U.S.C. §215.

          At the August 21, 2019 deposition of Defendant, Central Florida Contractors Services,

Inc. (hereinafter, “CFCS”), two (2) individuals testified on the corporation’s behalf: its office

manager, Patti Johns, as well as Defendant, Bobby J. Powell, Jr. CFCS testified that the Plaintiff

filled out a “job ticket” for each concrete pour job, and submitted it to the company. For the

1
    The Plaintiff will, separately, move in limine to exclude such prejudicial assertions.

                                                    2
       Case 1:19-cv-00038-AW-GRJ Document 92 Filed 04/02/20 Page 3 of 13



Court’s convenience a copy of a blank Job Report is attached as Exhibit A. As set forth in

greater detail, infra, these job invoices, when filled out, show Plaintiff’s hours, how he was

spending his work time, and the amounts charged to CFCS customers. None of these daily job

invoices were turned over as part of discovery, even though they were encompassed within

Plaintiff’s Request for Production #’s 1, 7 and 12.

        To address that issue, the Plaintiff filed a Motion to Compel (ECF 35), and the Court

subsequently held a hearing on November 14, 2019 (ECF 48), at which the Defendants told the

Court that all of Plaintiff’s job invoices has been discarded.        The Court entered an Order

Regarding Discovery Dispute (ECF 49) permitting the Plaintiff to “promptly serve an

interrogatory directed at when and under what circumstances the relevant documents were

destroyed.”

        Thereafter, the Plaintiff served interrogatories to CFCS to learn the dates when Plaintiff’s

job invoices were destroyed. CFCS responded saying, “It is not possible to provide the exact

date or time each and every "job slip" or customer invoice was discarded beyond explaining that

as part of CFCS's regular business practice, they were discarded in the hours or days

contemporaneously with payment being received and reconciled with the invoice.” See CFCS’

Supplemental Response to Interrogatory 2(a) and 2(b), attached as Exhibit B.

        In a nutshell, the job invoices are very important because they contain a wealth of

information about how the Plaintiff was spending his work time, his hours and the unique aspects

of each concrete pouring job. The Plaintiff’s job invoices directly relate to Plaintiff’s FLSA

protected activity (complaints) about (a), not being paid for all overtime work hours, (b) the fact

that Defendants unlawfully altered Plaintiff’s time sheets, and (c), the Defendants’ key defense

that   Plaintiff   was   fired   for   a   legitimate   business   reason;   namely,   his   alleged

                                                  3
      Case 1:19-cv-00038-AW-GRJ Document 92 Filed 04/02/20 Page 4 of 13



overreporting/inflating of his work hours.       Obviously, records showing how Plaintiff was

spending his work time (the job invoices) are critical in this regard.

       As described infra, the Defendants’ spoliation of this evidence not only explicitly violated

the FLSA, but it was done even after Plaintiff notified the Defendants of the Plaintiff’s claims.

The Court should require that the jury receive an instruction from the Court, permitting it to draw

an adverse inference from the destruction of the invoices.

       With respect to upcoming deadlines/events, trial is set for the period commencing

September 9, 2020. See Amended Pretrial Order (ECF 91). Currently pending are:

       1. Defendants’ Motion for Summary Judgment (ECF 53) (hereinafter, “Def. MSJ”);

       2. Plaintiff’s Motion for Partial Summary Judgment (ECF 55);

       3. Defendants’ Motion to Strike Exhibit A of Plaintiff’s Response in Opposition to

           Motion for Summary Judgment (ECF 71);

       4. Defendants’ Motion to Strike Declarations (ECF 64);

       5. Plaintiff’s Motion to Strike Declarations (ECF 75);

       6. Plaintiff’s Motion for Attorneys’ Fees (ECF 50);

       7. Defendants’ Motion to Exclude Late-Disclosed Witnesses (ECF 84);

       8. The instant Motion.



       C. Memorandum of Law

       “Spoliation is the destruction or significant alteration of evidence, or the failure to

preserve property for another’s use as evidence in pending or reasonably foreseeable

litigation.” Graff v. Baja Marine Corp., 310 Fed. Appx. 298, 301 (11th Cir. 2009) (quoting West

v. Goodyear Tire & Rubber Co., 167 F.3d 776, 779 (2d Cir. 1999)). A district court has “broad

                                                  4
      Case 1:19-cv-00038-AW-GRJ Document 92 Filed 04/02/20 Page 5 of 13



discretion” to impose sanctions for spoliation, which is derived “from the court’s inherent power

to manage its own affairs and to achieve the orderly and expeditious disposition of cases.” Flury

v. Daimler Chrysler Corp., 427 F.3d 939, 944 (11th Cir. 2005). “[S]anctions for discovery

abuses are intended to prevent unfair prejudice to litigants and to insure the integrity of the

discovery process.” Id. Sanctions for spoliation of evidence include dismissal of the case or a

default judgment; exclusion of evidence; or a jury instruction (adverse inference) on spoliation,

which raises a presumption against the spoliator. See United States Equal Employment

Opportunity Comm'n v. GMRI, Inc., No. 15-20561-CIV, 2017 WL 5068372, at *22 (S.D. Fla.

Nov. 1, 2017); Flury v. Daimler Chrysler Corp., 427 F.3d 939, 945 (11th Cir. 2005).

The adverse inference makes a finding or imposes a rebuttable presumption that the missing

evidence would have been unfavorable to the party engaging in the misconduct. Schultze v. 2K

Clevelander, LLC, 17-CV-22684, 2018 WL 4859071, at *3 (S.D. Fla. Oct. 4, 2018).

       An adverse inference is drawn from a party's failure to preserve evidence only when the

absence of that evidence is predicated on bad faith; thus, negligence in losing or destroying

records is not enough for an adverse inference, as “ ‘it does not sustain an inference of

consciousness    of   a   weak   case.’   ” Bashir   v.   Amtrak, 119   F.3d   929,   931   (11th

Cir.1997) (quoting Vick v. Texas Employment Comm'n, 514 F.2d 734, 737 (5th Cir.1975)). The

Court should not infer that the missing evidence was unfavorable unless the circumstances

surrounding the evidence's absence indicate bad faith. Id.

       [T]he party seeking [spoliation] sanctions must prove ... first, that the missing evidence

existed at one time; second, that the alleged spoliator had a duty to preserve the evidence; and

third, that the evidence was crucial to the movant being able to prove its prima facie case or

defense.” Point Blank Sols., Inc. v. Toyobo Am., Inc., 09-61166-CIV, 2011 WL 1456029, at *9

                                                5
      Case 1:19-cv-00038-AW-GRJ Document 92 Filed 04/02/20 Page 6 of 13



(S.D. Fla. Apr. 5, 2011). Mere negligence in losing or destroying records or evidence are

insufficient to justify an adverse inference instruction for spoliation.   Bashir v. AMTRAK, 119

F.3d 929, 931 (11th Cir.1997).


       1. Background About Job Invoices

       According to CFCS, a “job slip is a customer invoice for the work billed to [a] customer

for a particular job.” See Response in Opposition to Motion to Compel (ECF 40) at p. 6

(emphasis added). Job slips “state the terms of the agreement by the customer/contractor.” See

CFCS Response to Plaintiff’s Second Set of Interrogatories at p. 7, attached as Exhibit C,

attached hereto. Because of the type of information Plaintiff recorded on those invoices, they are

very important documents in this case—especially where, as here, Defendants claim Termination

I (on 9/14/18) occurred because Plaintiff was a “time thief” and a time clock “milker.” See

Defendants’ Response in Opposition to Plaintiff’s Motion for Summary Judgment (ECF 62).

       As the Court can see from the sample job invoice slip attached as Exhibit A, Plaintiff had

to write down, (a) the date of each concrete pour job, (b) the time of the job, (c) the time Plaintiff

arrived on the site, (d) the time Plaintiff left the site, (e) the total pumping hours, (f) the

Plaintiff’s daily mileage, and (g) the total travel time. The document also allowed the pump

driver to write down “Comments” about each concrete pour job.         The Court can easily see why

records like this are important: they show where Plaintiff was, what he was doing, and how

much time he spent doing it.




                                                  6
      Case 1:19-cv-00038-AW-GRJ Document 92 Filed 04/02/20 Page 7 of 13



       2. Defendants Had a Statutory Duty Under the FLSA to Keep its Job Invoices

       As the Court is well aware, the FLSA places the burden of keeping certain records

squarely on an employer. See 29 U.S.C. §211. Setting forth the records that must be kept for

two (2) years, the Code of Federal Regulations states as follows:


§ 516.6. Records to be preserved 2 years.
(a) Supplementary basic records: Each employer required to maintain records under this part
shall preserve for a period of at least 2 years.
  (1) Basic employment and earnings records. From the date of last entry, all basic time and
  earning cards or sheets on which are entered the daily starting and stopping time of
  individual employees, or of separate work forces, or the amounts of work accomplished by
  individual employees on a daily, weekly, or pay period basis (for example, units produced)
  when those amounts determine in whole or in part the pay period earnings or wages of
  those employees.
  (2) Wage rate tables. From their last effective date, all tables or schedules of the employer
  which provide the piece rates or other rates used in computing straight-time earnings, wages,
  or salary, or overtime pay computation.
(b) Order, shipping, and billing records: From the last date of entry, the originals or true
copies of all customer orders or invoices received, incoming or outgoing shipping or delivery
records, as well as all bills of lading and all billings to customers (not including individual
sales slips, cash register tapesor the like) which the employer retains or makes in the usual
course of business operations.
29 CFR §516.6 (emphasis/underline supplied).

        CFCS admits Plaintiff’s job slips were invoices billed to a customer for a particular job,

which stated the terms of the agreement by the customer/contractor. See Exhibits B, C. As the

Court can see, the job invoices set forth the contractual terms for each concrete pour order, as

well as mathematical calculations for how much the customer had to pay. See Exhibit A.

       Defendants were legally required to maintain CFCS’ job invoices. 29 CFR §516.6. Why

they would destroy records showing how much they were charging customers, as well as the

work being performed, is difficult to comprehend.



                                                7
      Case 1:19-cv-00038-AW-GRJ Document 92 Filed 04/02/20 Page 8 of 13



       3.     The Defendants Continued Destroying Plaintiff’s Job Invoices Even After
              Being Put on Notice of Plaintiff’s Claims.


       On February 25, 2019, the Plaintiff, through undersigned counsel, wrote a demand letter

to the Defendants advising them of both Plaintiff’s overtime claim, as well as his claim for

retaliatory discharge. See FLSA Demand Letter (ECF 65-11). The demand letter stated:

              Our client demands that you preserve all documents, tangible things and
              electronically stored information (ESI) potentially relevant to the issues
              raised herein, including but not limited to all computer time records and
              time records. You have been under an obligation to preserve ESI from the
              time you could have reasonably anticipated being sued and, therefore, this
              letter simply serves as a reminder of that obligation. You should not defer
              preservation steps if ESI may be lost or corrupted as a consequence of
              delay. Should your failure to preserve potentially relevant evidence result
              in the corruption, loss or delay in production of evidence to which we are
              entitled, such failure would constitute spoliation of evidence, and we will
              not hesitate to seek sanctions and other appropriate legal relief.

       The Defendants admit that on February 25, 2019 at 5:18 p.m., they received a demand

letter from the Plaintiff counsel’s office complaining about overtime and retaliation under the

FLSA. CFCS Depo. (ECF:65-2) at p. 311, lines 9-19. Defendant, Powell was made aware of the

letter that day—February 25, 2019. See id.

       Yet, despite receiving the letter, and despite Plaintiff specifically telling Defendants to

“preserve all documents, tangible things and electronically stored information (ESI) potentially

relevant to the issues raised herein, including but not limited to all computer time records and

time records,” the Defendants discarded all Plaintiff’s job invoices—even ones created after

their receipt of the demand letter. This spoliation occurred even though the Plaintiff’s demand

letter also warned: “Should your failure to preserve potentially relevant evidence result in the

corruption, loss or delay in production of evidence to which we are entitled, such failure would

constitute spoliation of evidence, and we will not hesitate to seek sanctions and other

                                                8
      Case 1:19-cv-00038-AW-GRJ Document 92 Filed 04/02/20 Page 9 of 13



appropriate legal relief.” Defendants were, therefore, put on notice that consequences could

flow from their destruction of records.

       The records produced by the Defendants during discovery show the Plaintiff worked

concrete pouring jobs on February 26, March 4 and March 5, 2019—all dates after receipt of the

February 25, 2019 demand letter. See Time Records (ECF 65-13) a pp. 1-3. Yet, Defendants

continued to discard the invoices reflecting those jobs, as well as every other job done by the

Plaintiff even prior to receipt of the demand letter.

       4.      The Defendants Acted in Bad Faith by Destroying Plaintiff’s Job Invoices.

       Here, bad faith is evidenced by the fact that even after being notified of Plaintiff’s claims

by letter dated February 25, 2019, and even after being told in that letter that destruction of

evidence would be harmful and constitute spoliation, the Defendants continued discarding

Plaintiff’s job invoices.   In Optwave Co. Ltd. v. Nitkin, the district court held that a party’s

complete destruction of hard drive data after “he had been put on notice of potential litigation

and explicit notice of the duty to preserve the evidence” constituted “bad faith.” Optowave Co.,

Ltd. v. Nikitin, 6:05-CV-1083ORL22DAB, 2006 WL 3231422, at *11 (M.D. Fla. Nov. 7, 2006).

Based on that finding, the Optwave court found the appropriate sanction was an

“adverse inference instruction to the jury directing that the destroyed evidence would have

supported the Plaintiff's case.”    Id. at *12.    In spoliation cases, courts must not hold the

prejudiced party to too strict a standard of proof regarding the likely contents of the destroyed

evidence because doing so allows the spoliators to profit from the destruction of evidence. S.E.

Mech. Services, Inc. v. Brody, 657 F. Supp. 2d 1293, 1300 (M.D. Fla. 2009)(citing Kronisch v.

United States, 150 F.3d 112, 128 (2d Cir.1998). The substantial and complete nature of the




                                                  9
      Case 1:19-cv-00038-AW-GRJ Document 92 Filed 04/02/20 Page 10 of 13



destruction of evidence by the spoliator justifies a finding that the destroyed evidence prejudiced

a plaintiff. Id.

         Bad faith can be found based on direct evidence or on circumstantial evidence where

certain factors converge. Calixto v. Watson Bowman Acme Corp., 07-60077-CIV, 2009 WL

3823390, at *16 (S.D. Fla. Nov. 16, 2009). More specifically, where no direct evidence of bad

intent exists, bad faith may be found on circumstantial evidence where all of the following

hallmarks are present: (1) evidence once existed that could fairly be supposed to have been

material to the proof or defense of a claim at issue in the case; (2) the spoliating party engaged in

an affirmative act causing the evidence to be lost; (3) the spoliating party did so while it knew or

should have known of its duty to preserve the evidence; and (4) the affirmative act causing the

loss cannot be credibly explained as not involving bad faith by the reason proffered by the

spoliator. Id.

        Here, Defendants acknowledge that the job invoices once existed, but they were

discarded in the regular course of business. See Exhibits B, C. The job invoices clearly

evidence information about Plaintiff’s whereabouts, activities and the time/hours he was working

See Exhibit A. The Defendants had a duty under 29 C.F.R. 516.6 to maintain the subject

invoices. Moreover, the Defendants were certainly put on notice after receiving the February 25,

2019 demand letter.

        5.         The Defendants’ Destruction of the Time Records Cannot be Credibly
                   Explained.

        The Defendants have argued they were unaware of the need to preserve the job invoices

 because they are not “time records” or “payroll records.” See Exhibits B, C. This is how the




                                                 10
     Case 1:19-cv-00038-AW-GRJ Document 92 Filed 04/02/20 Page 11 of 13



Defendants attempt to “explain away” their spoliation. That position is meritless for a number

of reasons.

       First and foremost, the job invoices are time records. While it is true they also function

to let CFCS customers know the terms of service and how much will need to be paid, the job

invoices indicate precisely when Plaintiff arrived and departed job sites, what he was doing and

how many miles he was driving. Because Defendants maintain Plaintiff overreported his time

on his regular time sheets (ECF #’s 65-10, 65-13), this makes the importance of the discarded

job invoices, even more crucial.

       Second, the Plaintiff’s demand letter did not request that Defendants preserve only “time

records” or “pay records.” Indeed, the February 25, 2019 demand letter stated: Our client

demands that you preserve all documents, tangible things and electronically stored information

(ESI) potentially relevant to the issues raised herein, including but not limited to all computer

time records and time records. See Demand Letter (ECF 65-11) (emphasis added). This

“including but not limited to” language shows that Plaintiff was not only seeking time/pay

records, but was seeking “all documents” that were “potentially relevant to the issues” raised in

the letter.

       Third, the Defendants offer absolutely no explanation as to why after receiving the

February 25, 2019 demand letter, they continued their practice of destroying Plaintiff’s job

invoices. Indeed, the Defendants cannot even state, generally when the Plaintiff’s job invoices

(those before receipt of the demand letter, and even those after) were destroyed, except to say

that the destruction occurred after they were paid by customers. See Exhibits B, C.




                                               11
      Case 1:19-cv-00038-AW-GRJ Document 92 Filed 04/02/20 Page 12 of 13



       Finally, it cannot be overlooked that the Defendants were destroying their own customer

invoices. Although one could speculate, what legitimate business purpose this could possibly

serve is hard to fathom.

       CFCS gives its customers 30 days to pay invoices before applying a 1.5% service charge.

See Exhibit A (bottom). Assuming that not a single CFCS customer ever paid a CFCS invoice

late, (unlikely), but instead, paid within 30 days after being invoiced, then CFCS, in all

likelihood, was destroying Plaintiff’s job invoices well after receipt of not only Plaintiff’s

February 25, 2019 demand letter, but also his March 5, 2019 termination (“Termination II”)—

and, probably after the date this case was filed, March 7, 2019. See Complaint (ECF 1).

Ultimately, CFCS cannot say the dates when Plaintiff’s job invoices were destroyed—not the

pre-February 25, 2019 invoices, and not even the post-February 25, 2019 invoices.            See

Exhibits B, C.

       Conclusion

       Here, the Defendants seek to have their cake, and eat it, too. On the one hand, they want

to defend this case arguing that Termination I was due to Plaintiff “inflating” the hours and

“milking”ƒe the time clock, while on the other hand, destroying all the job invoices showing

Plaintiff’s hours, movements, activities, and arrival/departure.    The Defendants violated their

duty to maintain records they had an obligation to retain, both under the FLSA and after receipt

of the February 25, 2019 demand letter. The Defendants acted in bad faith, and they can provide

no credible explanation why they would continue destroying records, even after having received

a letter notifying them that destruction of evidence would constitute spoliation.




                                                12
      Case 1:19-cv-00038-AW-GRJ Document 92 Filed 04/02/20 Page 13 of 13



       WHEREFORE, the Plaintiff requests that the Court provide the jury with an adverse

inference instruction based on the destruction of the subject job invoices. The Plaintiff also

requests all other relief deemed appropriate.

                                                      Respectfully submitted,

                                                      BOBER & BOBER, P.A.
                                                      Attorneys for Plaintiff
                                                      2699 Stirling Road, Suite A-304
                                                      Hollywood, FL 33312
                                                      Telephone: (954) 922-2298
                                                      Facsimile: (954) 922-5455
                                                      peter@boberlaw.com

                                                      s/. Peter Bober_____________________
                                                      PETER J. BOBER
                                                      FBN: 0122955

                                       CERTIFICATION

The Plaintiff certifies that this Motion does not exceed 8,000 words.

                                                     s/. Peter Bober_____________________




                                                13
